IN THE
                         TENTH COURT OF APPEALS

                               No. 10-09-00394-CR

WILLIAM CHARLES WEBB,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2009-1263-C2


                         MEMORANDUM OPINION


      This is an appeal of the trial court’s denial of Appellant’s request for bond

reduction pending trial. Appellant’s counsel and the district clerk have notified this

Court that Appellant was convicted under a guilty plea.

      This appeal is dismissed as moot. See Oldham v. State, 5 S.W.3d 840, 846 (Tex.

App.—Houston [14th Dist.] 1999, pet. ref’d) (“Issues concerning pretrial bail are moot

after the accused is convicted.”); see also Ex parte Smith, No. 09-06-397-CR, 2006 WL
3438083 (Tex. App.—Beaumont Nov. 29, 2006, no pet.) (mem. op.) (not designated for
publication) (dismissing as moot appeal on pretrial bail reduction because of appellant’s

guilty plea).


                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed June 16, 2010
Do not publish
[CR25]




Webb v. State                                                                      Page 2